DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, claims 1-18 are hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the cited prior art of record. The cited prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 5 and 12.

The closest cited prior art or record Koike-Akino (US 2019/0036550 A1) teaches, an encoder for encoding source information into an encoded codeword used in a communication channel includes a data input to receive source data, a processor, and a memory to store an encoder program. The encoder program makes the processor to encode the source data into a turbo product coding (TPC) structure, and the TPC structure comprises a data block corresponding to the source data, a first parity block including a first column part, a first corner part and a first bottom part, the first parity block being arranged so as to cover a right end column of the data block, a right bottom corner of the data block and a bottom row of the data block by the first column part, the first corner part and the first bottom part, and a second parity block having a row parity block, a joint parity block and a column parity block.

Another cited prior art or record GE et al. (US 2017/0155405 A1) teaches, a method in an encoder. The method involves producing an N-bit input vector for polar encoding, the input vector having polar code reliable bit positions and polar code unreliable bit positions, by inserting each of at least one information bit in a respective polar code reliable bit position, and each of at least one signature bit in a respective polar code unreliable bit position, where N=2.sup.m where m>=2. The N-bit input vector is multiplied by a polar code generator matrix to produce a polar code codeword, and then the polar code codeword is transmitted or stored.

Another cited prior art or record Wang et al. (US 2018/0226999 A1) teaches, a receiver includes a polar decoder for decoding an encoded codeword transmitted over a communication channel The receiver includes a front end to receive over a communication channel a codeword including a sequence of bits modified with noise of the communication channel and a soft decoder operated by a processor to produce a soft output of the decoding. The codeword is encoded by at least one polar encoder with a polar code. The processor is configured to estimate possible values of the bits of the received codeword using a successive cancelation list (SCL) decoding to produce a set of candidate codewords, determine a distance between each candidate codeword and a soft input to the soft decoder, and determine a likelihood of a value of a bit in the sequence of bits using a difference of distances of the candidate codewords closest to the received codeword and having opposite values at the position of the bit.

However, as per claim 1, cited prior art of records, Koike-Akino, GE et al., or Wang et al. taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “replicating a first matrix row of the frozen matrix Nc times to generate an expanded matrix row; replicating a first matrix column of the frozen matrix Nr times to generate an expanded matrix column; generating the frozen vector on the basis of the expanded matrix row and the expanded matrix column, wherein a bit value of the frozen vector equals 1 in response to a corresponding bit of the expanded matrix row or a further corresponding bit of the expanded matrix column equaling 1 and, otherwise, the bit value of the frozen vector equals 0; and encoding a data based on the frozen vector”.  Consequently, claim 1 is allowed over the prior arts. 
            Independent claims 5 and 12 includes similar limitations of independent claim 1 and, therefore, are allowed for similar reasons. 


An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 1, 5 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.


Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Presman et al. (US 2018/0351581 A1) teaches a method for early termination of a decoding process performed at a receiving user device. A user-specific message may be received, from a communication channel shared by multiple user devices. The user-specific message may include an error correction codeword generated by shifting an original codeword by an offset codeword uniquely associated with a target user device. The error correction codeword may be shifted based on an offset codeword uniquely associated with the receiving user device.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112